Citation Nr: 0024542	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  93-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbosacral disc injury with postoperative fusion at the 
level of the 5th lumbar vertebra and the 1st sacral segment.

2.  Entitlement to an increased evaluation for residuals of 
low back muscle trauma, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1972.  

A review of the evidence of record discloses that in August 
1973 the VARO in Albuquerque, New Mexico, denied service 
connection for spondylolysis at the L5 - S1 level.  The 
veteran was notified by communication dated in September 
1973.  While he submitted a notice of disagreement that same 
month, and the RO issued a statement of the case in January 
1974, he did not submit a timely substantive appeal with 
respect to the issue.

These issues were before the Board in August 1995 at which 
time they were remanded for further development.  The 
requested actions have taken place and the case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is competent medical evidence of a nexus between 
the veteran's residuals of lumbosacral disc injury with 
postoperative fusion at the L5 - S1 level and the veteran's 
active service, to include his service-connected residuals of 
low back muscle trauma; lumbosacral disc injury with 
postoperative fusion at the L5 - S1 level was aggravated by 
service-connected low back muscle trauma.


CONCLUSION OF LAW

Residuals of lumbosacral disc injury with postoperative 
fusion of the L5 - S1 level were aggravated by the service-
connected low back muscle trauma.  38 U.S.C.A. § 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

Direct service connection requires a finding that there be a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  A disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's nonservice-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Arms v. West, 
12 Vet. App. 188, 193 (1999); Robinette v. Brown, 
8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996).  A secondary service connection claim is well 
grounded only if there is medical evidence to connect the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well-grounded claim.  Morton v. West, 
12 Vet. App. 477, 486 (1999).  

The gist of the veteran's contention is that the laminectomy 
he underwent in 1985 is secondary to his service-connected 
residuals of muscle trauma for which service connection was 
granted by the RO in January 1973.  The veteran also now 
argues that his service-connected low back residuals have 
aggravated his nonservice-connected residuals associated with 
the laminectomy and fusion.  

Following review of the claims folder, the Board finds that 
the service connection claim on a secondary basis is well 
grounded.  The first requirement of any well-grounded claim 
is medical evidence of a currently diagnosed disability.  
Epps, 126 F.3d at 1468; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the present case, the 
veteran was diagnosed by VA in 1992 with a past history of 
herniated nucleus pulposus L5-S1 post-operative, disc removal 
and bone fusion, with residuals; and, in 1997, he was 
diagnosed by VA as having mild lumbosacral spine degenerative 
disc disease at multiple levels with etiology multifactorial.  
Thus, the first requirement has been met.  The second 
requirement is that the veteran have a service-connected 
disability.  In the present case, he is service-connected for 
muscle trauma residuals of a back injury.  Finally, medical 
experts suggest a possible relationship between the present 
disability and the service-connected back disorder, thus 
meeting the final requirement of a well-grounded claim on a 
secondary basis.

In evaluating the evidence, the Board has considered the 
statement of the VA examiner who, in June 1992 opined that 
while a ruptured disc is not secondary to muscle trauma, it 
may be aggravated by it.  More recently, the VA examiner in 
June 1997 noted the injury to the back during service.  He 
stated that the likelihood of this injury resulting in 
significant degenerative disc disease in the low back was 
remote.  He indicated that the exact relationship between the 
injury that occurred in service and the complaints that lead 
to the later surgery were unknown.  The examiner concluded 
that while the residuals developing after the 1985 surgery 
should not be apportioned to the inservice injury; however, 
there was a need for a minimal apportionment from the 
standpoint of the symptoms that ultimately led to the 1985 
back surgery. 

The Board must evaluate all of the evidence.  In the present 
case, there is some medical opinion supporting a theory of 
secondary service-connection.  There is no recent evidence to 
the contrary.  Thus, when weighing the evidence in this case, 
the Board must find for the appellant and award service 
connection for residuals of a lumbosacral disc injury with 
postoperative fusion at the level of the 5th lumbar vertebra 
and the 1st sacral segment.


ORDER

Entitlement to service connection for residuals of a 
lumbosacral disc injury with postoperative fusion at the 
level of the 5th lumbar vertebra and the 1st sacral segment, 
secondary to service-connected residuals of low back muscle 
trauma is granted, subject to the law and regulations 
governing the criteria for the award of monetary benefits.


REMAND

In light of the action above, and in view of it's potential 
impact on the issue of increased rating for residuals of low 
back muscle trauma, the Board finds that this issue must be 
remanded for further evaluation.

As noted above, the veteran's current low back disability is 
complex and multifaceted.  In determining the appropriate 
disability rating to be assigned to the veteran's service-
connected residuals of low back muscle trauma, it is a task 
of VA to sort out that amount of a payment resulting from the 
service-connected portion of the veteran's overall low back 
impairment.  The undersigned believes an equitable rating 
would involve comparing the veteran's condition prior to the 
1984 industrial accident involving the back with his current 
condition in evaluating the level of impairment resulting 
from the service-connected disability.  

Under the circumstances, the case is remanded for the 
following:

1.  The RO should afford the veteran a VA 
orthopedic examination for the evaluation 
of his service-connected low back 
disability.  The claims folder must be 
made available to the examiner for review 
prior to the examination, and in the 
opinion, it should be indicated by the 
examiner whether the file was reviewed.  
The examination should include range of 
motion findings for the lumbar spine, 
expressed in degrees, as well as any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and describe any current low 
back symptomatology, including any 
functional loss associated with the low 
back due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, spasm, and deformity 
or atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or loss of 
motion during such flare-ups.  

2.  The veteran is hereby advised the 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
higher disability rating for a back 
disability.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

